Exhibit MARK BAILEY & COMPANY, LTD. Certified Public Accountants Management Consultants www.markbaileyco.com Reno Office : 1495 Ridgeview Drive, Ste. 200 Reno, Nevada 89519-6634 Phone: 775/332.4200 Fax: 775/332.4210 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM April 30, We consent to the use, in this Form 10-KSB for the fiscal year ended December 31, 2008, of our report dated May 24, 2007, accompanying the financial statements of Puredepth, Inc. as of January 31, 2007 and for the year then ended. /s/ Mark Bailey & Company, Ltd. Mark Bailey & Company, Ltd. Reno, Nevada
